DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (particularly claim 1) are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 (particularly claim 5) of co-pending Application No. 17/115,640 in view of Ahtchi-Ali (US 20170143011 A1).
Both claim 1 of the present application and claim 5 of co-pending Application No. 17/115,640 teach receiving a food product into a THC manufacturing facility from a legal zone where THC in the original food product is illegal; exposing THC, water, and an emulsifier to shear forces to generate a THC emulsion, and adding said THC emulsion to the original food product to form a THC amended product.
Claim 5 of co-pending Application No. 17/115,640 is silent on shear forces exceeding 50,000 sec-1.
Ahtchi-Ali teaches (Paragraph 0006-0008, 0057) a method for preparing a beverage nanoemulsion comprising providing a mixture comprising an oil, an emulsifier, water, and optionally a preservative; and mixing the mixture with a high shear mixer to obtain the nanoemulsion, wherein, in some embodiments, the mixture is mixed at a shear rate of at least 300,000 s-1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending Application No. 17/115,640 to incorporate the high shear mixing process of Ahtchi-Ali since both are directed to methods of preparing emulsions added to food products, since preparing an emulsion using a shear rate greater than 50,000 s-1 is known in the art as shown by Ahtchi-Ali, since high shear mixing is able to provide particles with sizes that provide beverage stability (Ahtchi-Ali, Paragraph 0005), and since mixtures that are not subjected to high shear may not properly form emulsions or may have large particle sizes that don’t blend well or create an undesirable texture when added to a food or beverage.
This is a provisional non-statutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the specification (page 47, lines 8-20; page 49, lines 1-15) describes the relabeling of a container but appears to make no mention of altering a specific surface area or less than twenty percent of a surface area of the original packaging. Consequently, claim 17 fails to meet the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said step of spraying" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1).
Regarding claim 1, Woelfel teaches (Paragraph 0002, 0016, 0031, 0066) cannabinoid compositions and methods of preparation and use thereof  in foods and beverages, wherein methods of preparing the compositions herein include preparing emulsions, wherein the composition may comprise THC. Woelfel teaches (Paragraph 0016) preparing the emulsion may include combining the purified cannabinoid mixture with the carrier oil(s), water, and the water soluble agent(s). Woelfel further teaches (Paragraph 0045) the composition may further comprise a hydrophilic component including emulsifiers.
Woelfel is silent on receiving the original food product into a THC licensed manufacturing facility from a legal zone where THC in the original food product is illegal. Woelfel is further silent on generating the emulsion using shear forces exceeding 50,000 sec-1.
Finfeed teaches that existing beverage manufacturers  have both considered and implemented the use of cannabis in beverage products, including Coca-Cola engaging in talks to create a drink infused with CBD and Lagunita, Heineken NV’s craft beer label, launching a non-alcoholic drink infused with THC (tetrahydrocannabinol).
CBD School teaches that CBD is illegal in Nebraska and restricted in states including Idaho, Alabama, and Georgia where THC content is often a factor in the CBD restrictions while CBD is legal in states including Alaska, California, and Colorado.
Coca-Cola United teaches that Coca-Cola products are bottled in states including Georgia and Alabama where CBD is restricted. 
	In view of the known facts that cannabis derived substances such as CBD and THC have varying legality between states, that beverage manufacturers are investigating or manufacturing products containing THC and CBD, and that beverage manufacturers have locations in states that legally restrict possession of THC and CBD, it would be obvious to one of ordinary skill in the art to produce a food or beverage in a first location where THC is legally restricted and to add compositions containing THC to the food or beverage product at a second location where THC is legal since producing the food or beverage product only in locations where THC is legal would require construction of new production facilities which would increase costs and since moving production locations would cause supply chain and logistical issues that would increase costs and lead to consumer dissatisfaction. 
Ahtchi-Ali teaches (Paragraph 0006-0008, 0057) a method for preparing a beverage nanoemulsion comprising providing a mixture comprising an oil, an emulsifier, water, and optionally a preservative; and mixing the mixture with a high shear mixer to obtain the nanoemulsion, wherein, in some embodiments, the mixture is mixed at a shear rate of at least 300,000 s-1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the high shear mixing process of Ahtchi-Ali since both are directed to methods of preparing emulsions added to food products, since preparing an emulsion using a shear rate greater than 50,000 s-1 is known in the art as shown by Ahtchi-Ali, since high shear mixing is able to provide particles with sizes that provide beverage stability (Ahtchi-Ali, Paragraph 0005), and since mixtures that are not subjected to high shear may not properly form emulsions or may have large particle sizes that don’t blend well or create an undesirable texture when added to a food or beverage.
Regarding claim 2, Woelfel teaches (Paragraph 0064) high pressure homogenizers may be used to produce nano-emulsions, wherein the high pressure homogenizer may be a microfluidizer.
Regarding claim 16, as stated above, Finfeed teaches that existing beverage manufacturers  have both considered and implemented the use of cannabis in beverage products, including Coca-Cola engaging in talks to create a drink infused with CBD and Lagunita, Heineken NV’s craft beer label, launching a non-alcoholic drink infused with THC (tetrahydrocannabinol).
CBD School teaches that CBD is illegal in Nebraska and restricted in states including Idaho, Alabama, and Georgia where THC content is often a factor in the CBD restrictions while CBD is legal in states including Alaska, California, and Colorado.
Coca-Cola United teaches that Coca-Cola products are bottled in states including Georgia and Alabama where CBD is restricted.
In view of the known facts that cannabis derived substances such as CBD and THC have varying legality between states, that beverage manufacturers are investigating or manufacturing products containing THC and CBD, and that beverage manufacturers have locations in states that legally restrict possession of THC and CBD, it would be obvious to one of ordinary skill in the art to retain the amended beverage products in their original packaging prior to amending so that the beverage product could be produced in existing facilities since constructing new production facilities which would increase costs, since moving production locations would cause supply chain and logistical issues that would increase costs and lead to consumer dissatisfaction, and since repackaging the beverages would result in unnecessary expenses to buy new containers and would take up time to repackage. 
Claim(s) 3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Warren (US 20200352826 A1).
Regarding claim 3, Woelfel as modified above is silent on auto-injecting said THC emulsion into the food product, the food product positioned on a conveyor belt in the THC licensed manufacturing facility at time of said auto-injecting, the food product comprising at least one of:  a chocolate and a cheese puff.
Warren teaches (Paragraph 0034, , 0068, 0073, 0092) methods for transforming an edible products or other substrates into a cannabis-containing products including the step of delivering the cannabinoid to the substrate, wherein the term “cannabinoid” refers to any extract from a marijuana plant or hemp plant, such as CBD, THC, or any alternative cannabinoid, wherein a conveyor 38 can be movable so as to correspondingly transport the edible product 24 from the delivery station 28 to the dosing station 36, wherein the dosing station 36 can include at least one applicator, wherein each applicator can define a dosing head 46, wherein one or more of the dosing heads 46 can be coupled to a respective needle that can be driven into the edible product 24 so as to deliver the respective quantity of the volume of liquid 25 into the edible product 24 at a location between the outer surface 58 and the inner surface 60. Warren further teaches (Paragraph 0108) a processor controls operation of the dosing heads. Also, Warren teaches (Paragraph 0035) prepared edible products can include, by way of example and not limitation, prepared food product such as chocolates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the process of automatically injecting a THC cannabinoid into a food product such as a chocolate positioned on a conveyor taught by Warren since both are directed to methods of adding THC to food products, since automatically injecting a THC cannabinoid into a food product such as a chocolate positioned on a conveyor is known in the art as shown by Warren, since some injecting the THC allows for distribution throughout the entirety of the chocolate, since an automated process allows for the delivery of THC to the food products without the risk of exposing human workers to THC or other substances, and since an automatic injecting method reduces the expense and potential error of human labor by allowing machinery to inject the food product without human interaction.
Regarding claim 8, Woelfel as modified above is silent on placing the original food product onto a conveyor belt located inside said THC licensed manufacturing facility; said step of adding comprising a step of spraying, with a sprayer, said THC emulsion onto the original food product while on said conveyor belt.
Warren teaches (Paragraph 0034, 0049, 0068, 0073) methods for transforming an edible products or other substrates into a cannabis-containing products including the step of delivering the cannabinoid to the substrate, wherein the term “cannabinoid” refers to any extract from a marijuana plant or hemp plant, such as CBD, THC, or any alternative cannabinoid, wherein a conveyor 38 can be movable so as to correspondingly transport the edible product 24 from the delivery station 28 to the dosing station 36, wherein the dosing station 36 can include at least one applicator, wherein according to an aspect, the applicator sprays the active pharmaceutical ingredient onto a surface of the edible product.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the process of spraying a THC cannabinoid on a food product positioned on a conveyor taught by Warren since both are directed to methods of adding THC to food products, since spraying a THC cannabinoid on a food product positioned on a conveyor is known in the art as shown by Warren, since some food products like nuts, chips, or crackers may be solid or brittle and thus not easily injected, making spraying the best method for adding THC, since an automated spraying process allows for the delivery of THC to the food products without the risk of exposing human workers to THC or other substances.
Regarding claim 9, Woelfel teaches (Paragraph 0064) preparing an emulsion containing THC using a high pressure homogenizer. Woelfel also teaches (Paragraph 0072, 0073) the emulsion may be sprayable for application to a substrate that may comprise a food or beverage product.
While Woelfel does not explicitly describe connecting an output of the homogenizer to an input of a sprayer, it would be obvious to one of ordinary skill in the art to establish such a connection since directly connecting the homogenizer to the sprayer would prevent contamination of the emulsion prior to application to a food product, since a direct connection would be faster and more efficient than transporting the emulsion from to first location containing the homogenizer to a second location containing the sprayer. 
Regarding claim 10, Woelfel teaches (Paragraph 0079) the emulsion may be applied to food products such as peanuts by spray coating. 
Woelfel is silent on the original food product comprising at least one of: a salty snack mix; and a savory snack mix.
Warren teaches (Paragraph 0034) methods for transforming an edible products or other substrates into a cannabis-containing products including the step of delivering the cannabinoid to the substrate, wherein the term “cannabinoid” refers to any extract from a marijuana plant or hemp plant, such as CBD, THC, or any alternative cannabinoid. Warren further teaches (Paragraph 0097) the edible product 24 can be configured as a plurality of nuts 37 and/or fruits 39, wherein the nuts or fruit can be prepared with salt (salty snack mix).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to apply THC to a salty snack as taught by Warren since both are directed to applying THC to food products, since both teach treating nut food products, since applying THC to a salty snack is known in the art as shown by Warren, since may consumers enjoyed salty snacks, since many consumers would prefer to have something to eat when consuming THC, and since a salty snack may make consumption of THC more palatable for consumers who do not enjoy consumption of THC alone.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Warren (US 20200352826 A1) and Kirsch (US 20170079478 A1).
Regarding claim 4, Woelfel as modified above is silent on auto-injecting said THC emulsion into the original food product, the original food product packaged in a container pressurized to greater than one hundred pounds per square inch at time of said step of auto-injecting.
Warren teaches (Paragraph 0034, 0073, 0092) methods for transforming an edible products or other substrates into a cannabis-containing products including the step of delivering the cannabinoid to the substrate, wherein the term “cannabinoid” refers to any extract from a marijuana plant or hemp plant, such as CBD, THC, or any alternative cannabinoid, wherein a dosing station 36 can include at least one applicator, wherein each applicator can define a dosing head 46, wherein one or more of the dosing heads 46 can be coupled to a respective needle that can be driven into the edible product 24 so as to deliver the respective quantity of the volume of liquid 25 into the edible product 24 at a location between the outer surface 58 and the inner surface 60. Warren further teaches (Paragraph 0108) a processor controls operation of the dosing heads. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the process of automatically injecting a THC cannabinoid into a food product taught by Warren since both are directed to methods of adding THC to food products, since automatically injecting a THC cannabinoid into a food product is known in the art as shown by Warren, since injecting the THC allows for distribution throughout the entirety of the chocolate, since an automated process allows for the delivery of THC to the food products without the risk of exposing human workers to THC or other substances, and since an automatic injecting method reduces the expense and potential error of human labor by allowing machinery to inject the food product without human interaction.
Kirsch teaches (Paragraph 0012, 0014) a method of producing a pressurized container, the method includes introducing a liquid substance into the container, introducing a first gas into the container, the first gas dissolving in the liquid substance, introducing a noble gas into the container, providing an outlet to the container from which the liquid substance, the first gas, or the noble gas can be dispensed; and sealing the container to maintain a pressure of between 100 to 300 psi inside the container, wherein a food product is added to the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the method of pressurizing a food product packaging during the addition of a food component as taught by Kirsch since both are directed to methods of preparing food products added to containers, since pressurizing a food product packaging during the addition of a food component to greater than 100 psi is known in the art as shown by Kirsch, since compositions and methods used to reduce nitrous oxide emissions from human sources, such as in food preparation, can be beneficial since nitrous oxide reacts destructively with ozone (Kirsch, Paragraph 0004-0005), and since pressurizing a container can allow for easy distribution via spraying the pressurized food substance out of the container.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Alsayar (WO 2020037410 A1).
Regarding claim 5, Woelfel teaches (Paragraph 0065) the emulsion may be prepared in two or more steps, wherein a first emulsion may be prepared having an oil droplet size greater than or equal to 2 μm (2,000 nm). Woelfel also teaches (Paragraph 0063) emulsification may be performed using a mixer that runs at a range of 5,000 rpm to 12,000 rpm.
Woelfel as modified above is silent on the emulsion comprising micelles.
Alsayar  teaches (Paragraph 0008) a cannabis- infused product, comprising an emulsion containing a cannabinoid profile including one or more cannabinoid, wherein a cannabinoid may be microencapsulated in micelles.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to encapsulate the cannabinoid in micelles as taught by Alsayar since both are directed to methods of producing emulsions containing cannabinoids, since encapsulating cannabinoids in micelles is known in the art as shown by Alsayar, since micelles are thermodynamically stable (Alsayar, Paragraph 0085), and since micelles are capable of being used in food products.
Regarding claim 6, Woelfel teaches (Paragraph 0065) the droplet size of the first emulsion may be reduced through further mixing (e.g., via a homogenizer or rotor stator) to produce a second emulsion having an oil droplet size less than 500 nm. Woelfel further teaches (Paragraph 0064) higher pressure homogenizers also may be used to produce nano-emulsions with a droplet size less than 300 nm.
While Woelfel does not explicitly mention shear forces exceeding 500,000 sec-1, the claimed shear rate would have been used during the course of normal experimentation and optimization procedures in the method of Woelfel based upon factors such as the emulsion composition, the desired particle size, the time available for supplying shear forces, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed shear rate that would render it non-obvious.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Ahtchi-Ali (US 20170143011 A1), and Alsayar (WO 2020037410 A1), and further in view of Platt (WO 2019023803 A1) and Cannonborough (How It’s Made).
Regarding claim 7, Woelfel teaches (Paragraph 0101) the composition in liquid concentrate form may be packaged in individual bottles (including, e.g., shelf stable beverages) or other containers.
Woelfel as modified above is silent on combining said THC emulsion with a syrup concentrate in a brite tank, located in the THC licensed manufacturing facility, to form a beverage, the original food product comprising the syrup concentrate.
Platt teaches (Paragraph 0015) a method comprising obtaining cannabis extract; processing the cannabis extract to obtain powdered cannabis extract and adding the powdered cannabis extract to the single-serve container; adding a flavoring agent to the single serve container; and sealing the single-serve container. Platt further teaches (Paragraph 0108) the flavoring agent may be a syrup or concentrate such as, for example, a soda-flavored or fruit-flavored syrup or concentrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to combine the THC emulsion with a soda syrup since both Platt and Woelfel are directed to making beverage products containing THC, since combining a cannabis extract with soda syrup is known in the art as shown by Platt, since combining THC with the syrup would allow for dilution to different concentrations of THC and soda to suit a variety of consumer preferences and drug tolerances, and since soda provides a way of consuming THC without the stigma associated with smoking marijuana, perceived health concerns associated with smoking, or the inability to smoke effectively due to other medical conditions (Platt, Paragraph 0005).
	Cannonborough teaches transferring soda ingredients into brite tanks for carbonation followed by bottling the soda.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to use brite tanks to prepare soda as taught by Cannonborough since both are directed to methods of producing soda products, since preparing soda in a brite tank is known in the art as shown by Cannonborough, and since brite tanks allow for accurately controlling the level of carbonation in each batch, tailoring the bite and fizz to complement each flavor (Cannonborough).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Ahtchi-Ali (US 20170143011 A1), and Warren (US 20200352826 A1), and further in view of Leo (US 20190246591 A1).
Regarding claim 11, Woelfel as modified above teaches, as shown above, spraying a THC emulsion onto a food product. Woelfel also teaches (Paragraph 0051) emulsion compositions may comprise one or more other ingredients or agents.
Woelfel as modified above is silent on forming a nootropic amended THC emulsion by adding a nootropic to said THC emulsion.
Leo teaches (Paragraph 0002) commercial scale production and processing of cannabis, insects, and psilocybin mushrooms to produce foodstuffs, consumer products, emulsions, drugs, beverages, crystals, powders, softgels, and oils, for medicinal or recreational uses. Leo further teaches (Paragraph 0610, 0613) psilocybin mushrooms are processed to produce an alimentary composition including two or more types of psilocybin mushrooms selected from a group including Psilocybe cubensis (nootropic), wherein the alimentary composition may include a cannabinoid. Leo further teaches (Paragraph 2557) in embodiments, the cannabinoid and/or cannabinoid emulsion may be mixed with psilocybin mushrooms and/or the alimentary composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate a nootropic in the emulsion as taught by Leo since both are directed to cannabinoid emulsions, since a cannabinoid emulsion containing a nootropic is known in the art as shown by Leo, since psilocybin mushrooms have benefits when mixed with cannabinoids, wherein the cannabinoids have a synergistic affect upon the user for a more upbeat and positive experience (Leo, Paragraph 0583).
Regarding claim 12, Woelfel teaches (Paragraph 0076) the emulsion may have a viscosity suitable for application to a substrate, e.g., via spraying process. For example, the viscosity of the emulsion may range from about 100 cP to about 400 cP, such as from about 150 cP to about 300 cP (150-300 mPa).
Regarding claim 13, Woelfel is silent on adding at least one of Psilocybe, Cubensis; and Panaeolus (Copelandia) to said THC emulsion.
Leo teaches (Paragraph 0002) commercial scale production and processing of cannabis, insects, and psilocybin mushrooms to produce foodstuffs, consumer products, emulsions, drugs, beverages, crystals, powders, softgels, and oils, for medicinal or recreational uses. Leo further teaches (Paragraph 0610, 0613) psilocybin mushrooms are processed to produce an alimentary composition including two or more types of psilocybin mushrooms selected from a group including Psilocybe cubensis, wherein the alimentary composition may include a cannabinoid. Leo further teaches (Paragraph 2557) in embodiments, the cannabinoid and/or cannabinoid emulsion may be mixed with psilocybin mushrooms and/or the alimentary composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate Psilocybe cubensis in the emulsion as taught by Leo since both are directed to cannabinoid emulsions, since a cannabinoid emulsion containing Psilocybe cubensis is known in the art as shown by Leo, and since psilocybin mushrooms have benefits when mixed with cannabinoids, wherein the cannabinoids have a synergistic affect upon the user for a more upbeat and positive experience (Leo, Paragraph 0583).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Ahtchi-Ali (US 20170143011 A1), Warren (US 20200352826 A1), and Leo (US 20190246591 A1), and further in view of Lonsbery (US 20200352191 A1).
Regarding claim 14, Woelfel as modified above is silent on adding the nootropic amended THC emulsion to a package designed to distribute whipped cream.
Lonsbery teaches (Paragraph 0009-0011) processes that relate to edible formulations for dairy and nondairy whipped cream products including a cannabis-derived oil, such as cannabidiol, including THC, wherein the edible formulation can be in the form of an emulsion. Lonsbery further teaches (Paragraph 0052) the edible formulation is packaged in a pressurized container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the process of adding a THC emulsion to a package for distributing whipped cream as taught by Lonsbery since both are directed to THC emulsions for food products, since adding a THC emulsion to a package for distributing whipped cream is known in the art as shown by Lonsbery, since the pressurized container can be formed of metal and have a dispensing nozzle can be configured with various aperture sizes and cross-sectional shapes so that various profiles, shapes, textures, and character is imparted to the dispensed edible formulation (Lonsbery, paragraph 0052) which would allow for satisfying customers with different preferences in shape and texture, and since the cannabis whipped cream product has improved mouthfeel and calming properties (Lonsbery, Paragraph 0002).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Leo (US 20190246591 A1) and Whalen (Magic Mushrooms Guide: Where Shrooms Are Legal and How To Take Psilocybin).
Regarding claim 15, Woelfel as modified above is silent on amending said THC emulsion with a nootropic to form a nootropic amended THC emulsion, wherein said nootropic is illegal in a first state of the United States of America. Woelfel is further silent on said step of adding further comprising a step of adding said nootropic amended THC emulsion to at least one of the original food product and the THC amended product, where a food containing said nootropic is legal in a second state where the THC licensed facility is located.
Leo teaches (Paragraph 0002) commercial scale production and processing of cannabis, insects, and psilocybin mushrooms to produce foodstuffs, consumer products, emulsions, drugs, beverages, crystals, powders, softgels, and oils, for medicinal or recreational uses. Leo further teaches (Paragraph 0610, 0613) psilocybin mushrooms are processed to produce an alimentary composition including two or more types of psilocybin mushrooms selected from a group including Psilocybe cubensis (nootropic), wherein the alimentary composition may include a cannabinoid. Leo further teaches (Paragraph 2557) in embodiments, the cannabinoid and/or cannabinoid emulsion may be mixed with psilocybin mushrooms and/or the alimentary composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate a nootropic in the emulsion as taught by Leo since both are directed to cannabinoid emulsions, since a cannabinoid emulsion containing a nootropic is known in the art as shown by Leo, since psilocybin mushrooms have benefits when mixed with cannabinoids, wherein the cannabinoids have a synergistic affect upon the user for a more upbeat and positive experience (Leo, Paragraph 0583).
Whalen teaches that psilocybin mushrooms are decriminalized in Denver, Colorado and Oakland, California with the state of Oregon initiating a ballot measure to legalize magic mushrooms under licensed therapeutic conditions.
In view of Whalen, it would have been obvious to one of ordinary skill in the art to only add the nootropic to a food product at locations in states where it was legal to do so, as failing to obey local laws could lead to business closure and incarceration of those involved.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Luedde (US 20040128877 A1).
Regarding claim 17, Woelfel as modified above is silent on altering less than twenty percent of a surface area of original packaging containing the original food product received in said step of receiving to form amended packaging; and distributing for sale the THC amended product in said amended packaging.
Luedde teaches (Paragraph 0004, 0005) a means for engaging an outer surface of a beverage container, and means for displaying, opposite the means for engaging of the elastic compressive force, a specific identifying indicia, wherein the means for displaying comprises an outer surface of elastomeric band including a means for displaying an alpha-numeric indicia. Luedde further teaches (Paragraph 0029) in some examples, a group of bands is distributed with a group of beverage containers, either in a separate package or applied to the beverage container before sale to a consumer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the elastomeric bands of Luedde for altering the original packaging for a beverage, since both are directed to beverage products, since altering the packaging of beverage products is known in the art as shown by Luedde, since the elastomeric bands could be used to provide ingredient information for added ingredients such as THC which consumers would desire to be made aware of due to its cognitive effects, and since altering the packaging by adding a specific identifying indicia of each beverage container in the group sold allows for the vendor of the group to add value, and application of the band to the container before sale reduces the efforts needed by the purchaser.
	While Luedde is silent on altering less than twenty percent of the surface area of the packaging, the claimed surface area would have been used during the course of normal experimentation and optimization procedures in the method of Woelfel as modified by Luedde based upon factors such as the cost of material to alter the surface area, the presence of logos and consumer information already on the packaging, legal requirements for warnings and ingredients, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed surface area that would render it non-obvious.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), Ahtchi-Ali (US 20170143011 A1), and Luedde (US 20040128877 A1), and further in view of Parker (Truss launches line of cannabis-infused beverages across Canada).
Regarding claim 18, Woelfel, as modified above, is silent on labeling the original packaging with a for adult use warning label.
Parker teaches cannabis infused beverages with a warning to keep out of reach of children, indicating that the product is for adult use only.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the “keep out of reach of children” warning for labelling a cannabis infused beverage product as taught by Parker, since both are directed to beverage products containing cannabis derived substances, since providing a “keep out of reach of children” warning is known in the art as shown by Parker, and since cannabis derived substances can harm children and the warning will decrease the likelihood of harm.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Belzowski (US 20130011529 A1).
Regarding claim 19, Woelfel, as modified above, is silent on placing the original food product onto a conveyor belt located inside said THC licensed manufacturing facility. Woelfel is further silent on said step of adding comprising a step of dropping, with a dropper, said THC emulsion onto the original food product while on said conveyor belt.
Belzowski teaches (Paragraph 0005, 0063) a method comprising receiving a partially-manufactured food product ready for application of one or more enhancing agents, the food product comprising one or more food items, and activating a controlled-droplet-type dispensing head to propel droplets of an enhancing agent onto or into the food product, wherein a conveyor transfers food products to and from the processing station.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the method dropping an additive onto a food product on a conveyor as taught by Belzowski since both are directed to methods of providing an additive to a food product, since dropping an additive onto a food product on a conveyor is known in the art as shown by Belzowski, since moving the food with a conveyor allows for automatic processing and consistent positioning and reduces labor costs, and since a dropper can provide controlled dosages of additive to a food product which would be useful for consumers who have specific tolerances for THC.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woelfel (US 20190015383 A1) in view of Finfeed (What happens when you mix cannabis with coke?), CBD School (CBD Laws by State 2020), Coca-Cola United (Our Locations), and Ahtchi-Ali (US 20170143011 A1), and further in view of Belzowski (US 20130011529 A1) and Holman (US 20150317862 A1).
Regarding claim 20, Woelfel, as modified above, is silent on placing, with semi-automated machinery, the THC emulsion onto the original food product. Woelfel is further silent on said step of placing being activated after a successful comparison of a bar code, worn on an operator badge, with a look-up table of approved bar codes
Belzowski teaches (Paragraph 0005, 0061) a method comprising receiving a partially-manufactured food product ready for application of one or more enhancing agents, the food product comprising one or more food items, and activating a controlled-droplet-type dispensing head to propel droplets of an enhancing agent onto or into the food product, wherein control systems 45 can include a computing device, which in one embodiment is programmable, has local and long term memory and input/output interfaces for controlling the dispensing heads and other components of the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel as modified above to incorporate the automated method dropping an additive onto a food product as taught by Belzowski since both are directed to methods of providing an additive to a food product, since automatically placing an additive onto a food product is known in the art as shown by Belzowski, since automatic processing allows for consistent positioning of the food and dropper for consistent results and reduces labor costs, and since a dropper can provide controlled dosages of additive to a food product which would be useful for consumers who have specific tolerances for THC.
Homan teaches (Paragraph 0238) a preparation system 10 for ingestible products including food and beverages to be consumed by a particular individual living being, such as a human being 14, such as a user, etc. Homan further teaches (Paragraph 0331) receiving user status information and selection information to obtain preparation steps, regarding one or more subsequent ingestible substrate structure duct operations (e.g. including flowing liquids, gases, fluidized powders, microfluidics, and/or etc. through tubes, channels, conduits, raceways, piping, and/or etc.). Also, Homan teaches (Paragraph 0336) electronically receiving the user status information regarding the one or more particular individual living beings via bar code communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Woelfel to incorporate the method of initiating preparation steps for an ingestible product using user status information obtained from a barcode as taught by Homan since both are directed to food production methods, since initiating steps of food production in response to user information obtained from a barcode is known in the art as shown by Homan, since scanning a barcode allows for simpler and faster communication of information than manual entry, and since a barcode system could prevent unauthorized users from initiating production of a food item. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Byun (US 20180009601 A1) teaches methods for preparing a beverage containing cannabinoids.
Fries (US 20190037870 A1) teaches a process for producing a creamer for use in beverages comprising homogenizing a composition to provide an oil-in-water emulsion.
Barry (US 20160055773 A1) teaches systems and methods for a label and a method of application of the label on a container.
Jin (US 20180125110 A1) teaches compositions suitable for making edible films or coatings.
Muller (US 4903590 A) teaches an apparatus and method for injecting liquid into pieces of food.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792